 

Exhibit 10.2

JOINDER AND SUPPLEMENT

to

COLLATERAL AGREEMENT

Reference is made to that certain Collateral Agreement, dated as of November 3,
2006 (as supplemented on the date hereof through the execution and delivery of
this Agreement and as the same may be further amended, restated, supplemented or
otherwise modified from time to time, the “Collateral Agreement”), among
Momentive Specialty Chemicals Inc. (f/k/a Hexion Specialty Chemicals, Inc.) (the
“Parent”), each subsidiary of the Parent party thereto (each, a “Subsidiary
Party” and, together with the Parent, the “Pledgors”) and Wilmington Trust
Company, as collateral agent (in such capacity, the “Collateral Agent”), as
supplemented by the Supplement dated as of June 4, 2010 among Parent, NL COOP
Holdings LLC and the Collateral Agent, in connection with that certain
Indenture, dated as of November 3, 2006 (as amended, restated, supplemented or
otherwise modified from time to time, the “Existing Indenture”), among Parent,
Hexion Nova Scotia Finance, ULC (the “Canadian Issuer”), Hexion U.S. Finance
Corp. (the “U.S. Issuer” and, together with the Canadian Issuer, the “Issuers”),
each subsidiary of the Parent identified therein, and Wilmington Trust Company,
as trustee. Capitalized terms used but not defined herein shall have the
meanings assigned in the Collateral Agreement.

This Joinder and Supplement to Collateral Agreement (this “Agreement”), dated as
of November 5, 2010 (the “Effective Date”), is entered into among (i) Wilmington
Trust Company, as trustee (the “New Trustee”) under that certain Indenture (the
“New Indenture”), dated as of the date hereof, among the Issuers, the Guarantors
party thereto and the New Trustee, pursuant to which the Issuers have issued
9.00% Second-Priority Senior Secured Notes due 2020 (the “New Notes”), (ii) the
Pledgors and (iii) the Collateral Agent, pursuant to Section 7.09(d) of the
Collateral Agreement.

The obligations of the Pledgors under the New Indenture and the New Notes (the
“New Notes Additional Secured Obligations”) are permitted Pari Passu
Indebtedness under the Existing Indenture and, on and after the Effective Date,
will constitute Additional Second Lien Obligations under the Collateral
Agreement.

The parties to this Agreement hereby agree as follows:

A. All “Obligations” under (and as defined in) the New Indenture shall
constitute “Obligations” for all purposes of the Collateral Agreement.

B. Any and all principal, interest, penalties, fees, indemnifications,
reimbursements, damages and other liabilities payable by each of the Issuers to
the holders of the New Notes under the documentation entered into in connection
with the New Notes as they may exist from time to time, other that the Parallel
Debt Notes Obligations (as such term is modified by this Agreement) shall
constitute “Notes Obligations” for all purposes of the Collateral



--------------------------------------------------------------------------------

Agreement (including, without limitation, for purposes of Section 7.19(a)
thereof); provided, however, that Obligations with respect to the New Notes
shall not include fees or indemnification in favor of the New Trustee and other
third parties other than the holders of the New Notes.

C. The holders of the New Notes and the New Trustee (collectively, the
“Additional Secured Parties”) shall constitute “Secured Parties” for all
purposes of the Collateral Agreement.

D. Each reference to an “Event of Default” contained in the Collateral Agreement
shall be deemed to be a reference to either an “Event of Default” under (and as
defined in) the Existing Indenture or an “Event of Default” under (and as
defined in) the New Indenture.

E. Each Pledgor hereby confirms that (i) the New Notes Additional Secured
Obligations are entitled to the benefits of the pledge and grant of security
interest contained in the Collateral Agreement and (ii) the Collateral Agreement
is, and shall continue to be, in full force and effect and is ratified and
confirmed in all respects. Each Pledgor ratifies and confirms that all liens
granted, conveyed, or assigned to the Collateral Agent pursuant to Collateral
Agreement remain in full force and effect, are not released or reduced, and
continue to secure full payment and performance of the Obligations as increased
hereby.

F. The Collateral Agent confirms that it is willing to act and, on and after the
Effective Date, will act, as “Collateral Agent” under (and as defined in) the
New Indenture and under the Collateral Agreement on behalf of the Additional
Secured Parties on the same terms and conditions under which it acts on behalf
of the Secured Parties (as such term is defined prior to the Effective Date)
under the Existing Indenture and the Collateral Agreement.

G. This Agreement shall be construed in accordance with and governed by the laws
of the State of New York.

H. This Agreement may be executed in counterparts, each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Agreement.

I. Notwithstanding anything herein or in the Collateral Agreement to the
contrary, (i) the liens and security interests granted to the Collateral Agent
pursuant to the Collateral Agreement (as modified by this Agreement) are, in
accordance with the Intercreditor Agreement, expressly subject and subordinate
to the liens and security interests granted to (a) JPMorgan Chase Bank, N.A., as
administrative agent and collateral agent (and its permitted successors),
pursuant to the Third Amended and Restated Collateral Agreement dated as of
January 29, 2010 (as further amended, restated, supplemented or otherwise
modified from time to time), by and among Momentive Specialty Chemicals Holdings
LLC (f/k/a Hexion LLC), the



--------------------------------------------------------------------------------

Parent, certain subsidiaries of the Parent, and JPMorgan Chase Bank, N.A., as
collateral agent, or (b) any agent or trustee for any other Senior Lenders (as
defined in the Intercreditor Agreement), and (ii) the exercise of any right or
remedy by the Collateral Agent hereunder or under the Collateral Agreement is
subject to the limitations and provisions of the Intercreditor Agreement. In the
event of any conflict between the terms of the Intercreditor Agreement and the
terms of the Collateral Agreement (as modified by this Agreement), the terms of
the Intercreditor Agreement shall govern.

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

WILMINGTON TRUST COMPANY,

as Trustee under the New Indenture

By:   /s/ Authorized Signatory

Name:

Title:

 

WILMINGTON TRUST COMPANY,

as Collateral Agent

By:   /s/ Authorized Signatory

Name:

Title:



--------------------------------------------------------------------------------

 

MOMENTIVE SPECIALTY CHEMICALS INC. By:   /s/ Authorized Signatory  

Name:

Title:

BORDEN CHEMICAL FOUNDRY, LLC By:   /s/ Authorized Signatory  

Name:

Title:

BORDEN CHEMICAL INVESTMENTS, INC. By:   /s/ Authorized Signatory  

Name:

Title:

BORDEN CHEMICAL INTERNATIONAL, INC. By:   /s/ Authorized Signatory  

Name:

Title:

HEXION CI HOLDING COMPANY (CHINA) LLC

By: Lawter International Inc., as sole managing member

By:   /s/ Authorized Signatory  

Name:

Title:

HEXION U.S. FINANCE CORP. By:   /s/ Authorized Signatory  

Name:

Title:



--------------------------------------------------------------------------------

 

HSC CAPITAL CORPORATION By:   /s/ Authorized Signatory  

Name:

Title:

LAWTER INTERNATIONAL INC. By:   /s/ Authorized Signatory  

Name:

Title:

OILFIELD TECHNOLOGY GROUP, INC. By:   /s/ Authorized Signatory  

Name:

Title:

NL COOP HOLDINGS LLC

By: Momentive Specialty Chemicals Inc., as sole member

By:   /s/ Authorized Signatory  

Name:

Title: